DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8,10-16,18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2015/0188349 A1), in view of Weaver et al (US Publication 2004/0010649 A1)1.

Regarding claim 1, Lee discloses an apparatus [Fig. 27] comprising:
a module [see figure 27 below] comprising:
a first input power connector [input power connector for AC1 source];
[input power connector for AC2 source];

an output power connector to provide power to a computing device power supply [power supply 2742] external to the module;
an input power line transfer switch circuit [DSN 2720] to connect one of the first input power connector and the second input power connector to the output power connector based on a power event [0123: that selection of the AC sources (2711, 2712) or DC battery source (2713) is realized through on/off control of complementary switches S1 (2731), S2 (2732), and S3 (2733).][0125];
a difference output power connector [power connector to battery 2713]; and
an energy storage component [battery 2713] connected to the difference output power connector [see annotated figure 27 below for more detail].

    PNG
    media_image1.png
    687
    771
    media_image1.png
    Greyscale


Lee discloses the module comprises multiple input power sources (AC1, AC2), the battery and the digital switch network (DSN). The digital switch network (DSN) is configured to select the applicable power source based on the power event to provide output power to the power supply (PSU) [Fig. 27 and 0123-0130]. 

Lee does not explicitly disclose (1) a module insertable into a computing device power supply slot and (2) a hot plug output power connector; and an energy storage component connected to the hot plug output power connector.
Regarding limitation (1), Lee only discloses in figure 27, the module includes first and second input power connector to provide power to the power supply (PSU) 2742. However, Lee Weaver discloses the module [power supply module 108] insertable into a computing device power supply slot [power supply slot 106]. Weaver cures Lee’s deficiency by disclosing the module is insertable into a computing device power supply slot 

    PNG
    media_image2.png
    697
    571
    media_image2.png
    Greyscale

Regarding limitation (2), Weaver discloses a hot plug output power connector [116A] and an energy storage component [UPS 108A] connected to the hot plug output power connector [Fig. 2A].

    PNG
    media_image3.png
    439
    585
    media_image3.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Weaver together before the effective filing date of the claimed invention because they both directed to providing backup power based on the power event. Weaver’s disclosing of the power supply module insertable into the server power supply slot and the energy storage component connected to the hot plug output power connector would allow Lee to conveniently hot swap the failed power supply with the properly working power supply in a quick manner and still maintain the operations of the computing system. 
Regarding claim 2, Weaver discloses the module of claim 1, wherein the module has the same dimensions as a power supply unit [Figs 1 and 2, insertable/hot pluggable power supply 108].
Regarding claim 3, Weaver discloses the module of claim 1, wherein the module is hot pluggable [Figs 1 and 2, insertable/hot pluggable power supply 108].


Regarding claim 5, Lee discloses the module of claim 4, wherein the power event is input power degradation [abstract: This physical state information is used by a digitally controlled switching network (DSN) that reconfigures the electrical connections between the PSS and the individual PLD elements to properly route power from the PSS to the PLD in the event of individual PSS failures. The DSN receives phase/voltage state information from the PSS to ensure that current between the PSS and PLD is transferred in a synchronized manner and that PSS resources are properly protected during the switching transition.].
Regarding claim 6, Lee discloses the module of claim 4, wherein the power event is input power failure [abstract: This physical state information is used by a digitally controlled switching network (DSN) that reconfigures the electrical connections between the PSS and the individual PLD elements to properly route power from the PSS to the PLD in the event of individual PSS failures. The DSN receives phase/voltage state information from the PSS to ensure that current between the PSS and PLD is transferred in a synchronized manner and that PSS resources are properly protected during the switching transition.].
Regarding claim 7, Lee discloses the module of claim 1, wherein a first input power cable provides power to the first input power connector and a second input power cable provides 

Regarding claim 8, Lee discloses a method comprising:
utilizing, by an input power line transfer switch circuit of a module, a first input power connector of the module as a power provider to an output power cable of the module, wherein a first input power cable is connected to the first input power connector of the module [Fig. 27: the DSN 2720 control the input power to the PSU 2742][0123-0130];
in response to an input power line switchover event, switching, by the input power line transfer switch circuit of the module, the power provider to the output power cable of the module from the first input power connector of the module to a second input power connector of the module, wherein a second input power cable is connected to the second input power connector of the module [abstract: This physical state information is used by a digitally controlled switching network (DSN) that reconfigures the electrical connections between the PSS and the individual PLD elements to properly route power from the PSS to the PLD in the event of individual PSS failures. The DSN receives phase/voltage state information from the PSS to ensure that current between the PSS and PLD is transferred in a synchronized manner and that PSS resources are properly protected during the switching transition.][0123-0130];
providing power on the output power cable of the module to a power supply of the computing device external to the module [Fig. 27: the DSN 2720 control the input power to the PSU 2742][0123-0130]; and
[0123-0130: when both AC sources failed, the battery provides power to the PSU(s)].
Lee discloses the module comprises multiple input power sources (AC1, AC2), the battery and the digital switch network (DSN). The digital switch network (DSN) is configured to select the applicable power source based on the power event to provide output power to the power supply (PSU) [Fig. 27 and 0123-0130]. 

Lee does not disclose the module is inserted into a first power supply slot of a computing device
Weaver discloses when the module [108] is inserted into a first power supply slot of a computing device [server 100].

    PNG
    media_image2.png
    697
    571
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Weaver together before the effective filing date of the claimed invention because they both directed to providing backup power based on the power event. Weaver’s disclosing of when the module [108] is inserted into a first power supply slot of a computing device [server 100] would allow Lee to conveniently hot swap the failed power supply with the properly working power supply in a quick manner and still maintain the operations of the computing system. 
Regarding claim 10, Lee discloses the method of claim 8, wherein the first input power cable and second input power cable are connected to separate power distribution units [Fig. 27, power distribution units AC1 and AC2].

Regarding claim 12, Lee discloses the method of claim 8, wherein the first input power cable provides AC power and second input power cable provides DC power [Fig. 31: difference type of power sources AC and DC].

Regarding claim 13, Lee discloses a computing device comprising: 
a redundant power input module [Fig. 27] comprising:
a first input power connector [input power connector for AC1 source] and a second input power connector [input power connector for AC2 source]; 
an input power line transfer switch circuit [DSN 2720] to connect one of the first input power connector and the second input power connector to an output power connector based on a power event [0123: that selection of the AC sources (2711, 2712) or DC battery source (2713) is realized through on/off control of complementary switches S1 (2731), S2 (2732), and S3 (2733).][0125];
an energy storage component to connect to a different output power connector wherein the output power connector is coupled to a power supply external to the redundant power input module [see annotated figure 27 below for more detail].

    PNG
    media_image1.png
    687
    771
    media_image1.png
    Greyscale


Lee discloses the module comprises multiple input power sources (AC1, AC2), the battery and the digital switch network (DSN). The digital switch network (DSN) is configured to select the applicable power source based on the power event to provide output power to the power supply (PSU) [Fig. 27 and 0123-0130]. 
Lee does not disclose a computing device comprising: at least two bays to accept power supply units; and a hot pluggable redundant power input module pluggable into one of the at least two bays.
Weaver discloses a computing device comprising: at least two bays to accept power supply units; and a hot pluggable redundant power input module pluggable into one of the at least two bays [Fig. 1 discloses a server 100 comprises two bays to accept power supply units 106; and a hot pluggable redundant power input module [108] pluggable into one of the at least two bays 106].


    PNG
    media_image2.png
    697
    571
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Weaver together before the effective filing date of the claimed invention because they both directed to providing backup power based on the power event. Weaver’s disclosing of the power supply module insertable into the server power supply slot and the energy storage component connected to the hot plug output power connector would allow Lee to conveniently hot swap the failed power supply with the properly working power supply in a quick manner and still maintain the operations of the computing system. 

Regarding claim 15, Lee discloses the computing device of claim 13, wherein the energy storage component is a capacitor [Fig. 27, battery]. Thus, it would have been obvious before the effective date of the claimed invention to interchangely replace/modify the storage component to be a battery or capacitor or combination of both battery and capacitor because their solely purpose is to store electrical energy. 
Regarding claim 16, Lee discloses the computing device of claim 13, wherein the energy storage component is a combination of a battery and a capacitor [Fig. 27, battery]. Thus, it would have been obvious before the effective date of the claimed invention to interchangely replace/modify the storage component to be a battery or capacitor or combination of both battery and capacitor because their solely purpose is to store electrical energy. 
Regarding claim 18, Lee discloses the computing device of claim 13, wherein the energy storage component provides power to the computing device in response to a switchover power event [0123: that selection of the AC sources (2711, 2712) or DC battery source (2713) is realized through on/off control of complementary switches S1 (2731), S2 (2732), and S3 (2733).][0125].
Regarding claim 19, Weaver discloses the system computing device of claim 13, wherein the energy storage component is charged by the system computing device through the hot plug output power connector [Fig. 1, UPS 108A is charge via the hot plug 11aA].

Regarding claim 21, Weaver discloses the method of claim 8, wherein the power supply of the computing device is inserted into a second power supply slot of the computing device.
Regarding claim 22, Weaver discloses the computing device of claim 13, wherein the hot pluggable redundant power input module has the same dimensions as the power supply [Figs 1 and 2, insertable/hot pluggable power supply 108].
Response to Arguments
Applicant’s arguments filed on 02/16/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Weaver was cited in the previous office action.